DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 3/6/2019.  As directed by the amendment, claims 4 and 5 have been amended. Claims 1-6 are pending in the instant application.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
1. Claim 1 is missing a period at the end thereof
2. Claim 2, lines 2-3 recite, “wherein the outer diameter…of 3 to 8mm.” This phrase is not grammatically, and the “mm” unit should have a space before it. Based on similar language in claim 3, claim 2 appears to be intended to read “wherein the outer diameter…is from 3 to 8 mm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hete et al. (US 7,431,031 B2; hereinafter “Hete”).
Regarding claim 1, Hete discloses an endotracheal tube stylet (comprising insufflation catheter 66 equipped with vent assembly 154) (Figs. 9A-C in view of Figs. 1-2; wherein, in as far as catheter 66 of Hete meets the claimed structure below, it comprehends a stylet; also, it fits the common meaning of the term as “a slender medical device”), comprising 
(a) an elongated flexible conduit (catheter 66) (given the catheter’s elongated structure and thin diameter, see e.g. Fig. 1 and col. 9, lines 60-65 in view of col. 3, lines 64-66, it will inherently possess at least some flexibility) defining an air flow path (along the axial direction of the catheter) (see e.g. the down arrow in Fig. 3A; col. 10, lines 19-27) having a proximal end (at the oxygen tank 48/68) and a distal end (at the vent assembly 154, see e.g. Fig. 3A and col. 10, lines 19-27), 
(b) a nozzle (vent assembly 154) affixed to the distal end of the elongated flexible conduit (col. 16, lines 33-35) having an aperture (exhaust port 156) fluidly connected to the air flow path that is positioned to redirect the flow path in a direction perpendicular to the air flow path in the elongated flexible conduit (Figs. 9A-C; the axial direction of the insufflation catheter 66, i.e., along the x-axis…[vent 154/ports 156 thereof] directing the insufflation gas in a substantially lateral direction…generally perpendicular to…the x-axis, col. 16, lines 33-46), and 
(c) a valve (valve 52/master shut-off valve) (col. 3, lines 47-48; Hete claim 4) affixed to the proximal end of the elongated flexible conduit (Fig. 1; col. 10, lines 19-21) and fluidly-connectable to a source of pressurized oxygen (oxygen tank 48/68).
Regarding claim 5, Hete discloses a system (Figs. 9A-C in view of Figs. 1-2) comprising the stylet of claim 1 telescopically received within an endotracheal tube (endotracheal tube 30/first tube 62) (Fig. 1; col. 1, line 44; col.9, line 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hete in view of Kolobow et al. (US 5,687,714; hereinafter “Kolobow”).
Regarding claims 2 and 3, Hete discloses the stylet of claim 1, wherein Hete further discloses wherein the elongated flexible conduit has an inner diameter and an outer diameter (it is a tube, it necessarily has an inner diameter and an outer diameter), wherein a diameter is ~2.5 mm (col. 9, lines 60-65 in view of col. 3, lines 64-67, where 0.1 inch is ~2.5 mm), but Hete does not indicate whether this is the inner or outer diameter, such that Hete is silent regarding the outer diameter of the elongated flexible conduit being from 3 to 8 mm and the inner diameter of the elongated flexible conduit being from 2 to 7 mm. However, a change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.A, and Kolobow demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention for an elongated flexible conduit (tubular catheter 14) (Fig. 1; catheter 14…preferably formed of a flexible plastic, col. 2, lines 59-60) within an endotracheal tube (endotracheal tube 12) to have an outer diameter of from 3 to 8 mm and an inner diameter from 2 to 7 mm ([f]or an adult human…catheter 14 of 3.4 mm outside diameter and 2.64 mm inside diameter has been found to be suitable to sustain the desire air flow rates, col. 2, lines 62-65). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the elongated flexible conduit of Hete to have an outer diameter of from 3 to 8 mm and an inner diameter from 2 to 7 mm as taught by 
Regarding claim 4, Hete discloses the stylet of claim 1, but Hete is silent wherein the elongated flexible conduit comprises an elastomeric material that is not gas-permeable. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Kolobow demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention for an elongated flexible conduit (tubular catheter 14) to comprise an elastomeric material that is not gas-permeable (Fig. 1; catheter 14…preferably formed of a flexible plastic, such as polyvinylchloride (PVC) or silicone rubber, col. 2, lines 59-61). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for elongated flexible conduit of Hete to comprise an elastomeric material that is not gas-permeable, e.g. PVC or silicone rubber, as taught by Kolobow, in order to utilize a user-friendly, standard (and thus readily available) material to provide the expected result of a standard ventilation catheter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hete in view of Linder (US 4,655,214; hereinafter “Linder”).
Regarding claim 6, Hete discloses the system of claim 5, but Hete is silent regarding wherein the stylet and endotracheal tube are contained in sterile packaging. However, Linder teaches that it was known in the respiratory therapy art  (introducer 11) with associated shut-off valve (valve means, such as stopcock 21) (col. 3, lines 35-52) to be telescopically received in an endotracheal tube (endotracheal tube 61), and for the stylet (11) and endotracheal tube (61) to be contained in sterile packaging (envelope 71) (Figs. 1, 2 and 6; col. 4, lines 63-66 and col. 5, lines 19-23). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the system of Hete to include wherein the stylet (modified to include an ET-adjacent proximal end and shut-off valve so that the gas flow can be quickly and easily controlled by the attending when the ET is being manipulated) and endotracheal tube are contained in sterile packaging as taught by Linder, in order to provide the stylet and endotracheal tube as a compact kit that can be easily and hermetically provided to, e.g. an operating theater. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference that could be applied to at least claims 1-3 under 35 USC 102: Bruce (US 5,527,276). Additional references teaching endotracheal tube (ET) stylets with perpendicularly-directing side ports: Fischer, Jr. (US 2013/0228179 A1); Gingles et al. (US 2005/0103332 A1); Weekes (US 2,862,498); Park et al. (US 5,279,610); Gao et al. (US 2017/0157349 A1); Hewson et al. (US 3,905,361); Nakhgevany (US 4,892,095); Jinotti (US 5,088,486); Dryden (US 4,256,099). Additional reference teaching a hollow ET stylet with nozzle tip: Pagan (US 6,463,927 B1). Additional references teaching nozzles with perpendicularly-directing side ports et al. (US 2016/0220777 A1); Kulik et al. (US 4,643,712); Kapur et al. (US 7,766,875 B2); Kathrani et al. (US 2005/0159730 A1; Figs. 11-14); Baxter et al. (US D574,491 S); Franetzki et al. (US 4,976,703; Fig. 2); Underwood (US 2005/0256462 A1); Gunderson (US 8,152,818 B2; Figs. 7A-C); Donmichael (US 4,497,318); Ghannoum et al. (US 2010/0121260 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785